Device and Method for Determining
Single or Twin Tires Mounted
on Each Side of a Vehicle Axle


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 08/19/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues the amended title is descriptive and the objection to the title should be withdrawn. The examiner is persuaded and the objection is withdrawn.
Applicant argues the issue resulting in the objection of claim 1 has been resolved. The examiner is persuaded and the objection to the claim is withdrawn.
Applicant argues the amendments to the claims obviate the rejections under 112(a) and 112(b). The examiner is persuaded and the rejections are withdrawn.

Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Examiner’s Amendment and Reasons for Allowance below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Morgan Rosenberg on 09/02/2022.

Please amend claim 9, line 5, as follows: change the phrase “rim being which is” to --rim being curved inwards--.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, a search has revealed Teti (20120020526) which the examiner believes is the closest prior art of record. Teti discloses an automated tire inspection system with an image acquisition station including a high definition camera, high speed camera and light source that acquires images of all tires of the vehicle, and a computer image processing station inspecting the images to provide an inspection analysis of at least one tire including inspecting for a commercial single, tandem axle, or dual wheel trailer. Teti does not disclose applicant’s device that determines, based on the shape of a rim, if single or twin wheels are mounted on each end of an axle. Furthermore, no other prior art can be found to motivate or teach applicant’s device for detecting a tire of a vehicle for determining whether single or twin tires are present on each end of an axle comprising: an optical sensor, wherein the optical sensor detects at least one region of a rim on which the tire is mounted, the optical sensor generating a sensor signal based on said detection; and an evaluation unit configured to determine a shape of the at least one regions of the rim from the sensor signal generated by the optical sensor and , as a function of the determined shape, generates an evaluation unit signal which represents whether single or twin tires are mounted on each of the ends of the axle.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 8, a search has revealed Teti (20120020526) which the examiner believes is the closest prior art of record. Teti discloses an automated tire inspection system with an image acquisition station including a high definition camera, high speed camera and light source that acquires images of all tires of the vehicle, and a computer image processing station inspecting the images to provide an inspection analysis of at least one tire including inspecting for a commercial single, tandem axle, or dual wheel trailer. Teti does not disclose applicant’s method for detecting a tire of a vehicle for determining whether single or twin tires are mounted on each end of an axle, comprising the steps: providing an optical sensor; detecting with the optical sensor at least on region of a rim on which a tire is mounted, and generating corresponding sensor data; determining a shape of the at least one region of the rim form the sensor data; determining whether single or twin tires are mounted on each of the ends of the axle from the shape of the at least one region of the rim; and outputting a signal to indicate whether single or twin tires are mounted on each of the ends of the axle.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856